Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 1 of 328 PageID #: 18




                         EXHIBIT A
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 2 of 328 PageID #: 19




                                     1
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 3 of 328 PageID #: 20




                                     2
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 4 of 328 PageID #: 21




                                     3
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 5 of 328 PageID #: 22




                                     4
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 6 of 328 PageID #: 23




                                     5
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 7 of 328 PageID #: 24




                                     6
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 8 of 328 PageID #: 25




                                     7
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 9 of 328 PageID #: 26




                                     8
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 10 of 328 PageID #: 27




                                      9
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 11 of 328 PageID #: 28




                                     10
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 12 of 328 PageID #: 29




                                     11
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 13 of 328 PageID #: 30




                                     12
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 14 of 328 PageID #: 31




                                     13
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 15 of 328 PageID #: 32




                                     14
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 16 of 328 PageID #: 33




                                     15
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 17 of 328 PageID #: 34




                                     16
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 18 of 328 PageID #: 35




                                     17
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 19 of 328 PageID #: 36




                                     18
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 20 of 328 PageID #: 37




                                     19
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 21 of 328 PageID #: 38




                                     20
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 22 of 328 PageID #: 39




                                     21
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 23 of 328 PageID #: 40




                                     22
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 24 of 328 PageID #: 41




                                     23
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 25 of 328 PageID #: 42




                                     24
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 26 of 328 PageID #: 43




                                     25
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 27 of 328 PageID #: 44




                                     26
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 28 of 328 PageID #: 45




                                     27
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 29 of 328 PageID #: 46




                                     28
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 30 of 328 PageID #: 47




                                     29
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 31 of 328 PageID #: 48




                                     30
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 32 of 328 PageID #: 49




                                     31
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 33 of 328 PageID #: 50




                                     32
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 34 of 328 PageID #: 51




                                     33
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 35 of 328 PageID #: 52




                                     34
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 36 of 328 PageID #: 53




                                     35
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 37 of 328 PageID #: 54




                                     36
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 38 of 328 PageID #: 55




                                     37
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 39 of 328 PageID #: 56




                                     38
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 40 of 328 PageID #: 57




                                     39
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 41 of 328 PageID #: 58




                                     40
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 42 of 328 PageID #: 59




                                     41
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 43 of 328 PageID #: 60




                                     42
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 44 of 328 PageID #: 61




                                     43
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 45 of 328 PageID #: 62




                                     44
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 46 of 328 PageID #: 63




                                     45
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 47 of 328 PageID #: 64




                                     46
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 48 of 328 PageID #: 65




                                     47
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 49 of 328 PageID #: 66




                                     48
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 50 of 328 PageID #: 67




                                     49
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 51 of 328 PageID #: 68




                                     50
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 52 of 328 PageID #: 69




                                     51
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 53 of 328 PageID #: 70




                                     52
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 54 of 328 PageID #: 71




                                     53
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 55 of 328 PageID #: 72




                                     54
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 56 of 328 PageID #: 73




                                     55
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 57 of 328 PageID #: 74




                                     56
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 58 of 328 PageID #: 75




                                     57
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 59 of 328 PageID #: 76




                                     58
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 60 of 328 PageID #: 77




                                     59
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 61 of 328 PageID #: 78




                                     60
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 62 of 328 PageID #: 79




                                     61
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 63 of 328 PageID #: 80




                                     62
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 64 of 328 PageID #: 81




                                     63
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 65 of 328 PageID #: 82




                                     64
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 66 of 328 PageID #: 83




                                     65
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 67 of 328 PageID #: 84




                                     66
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 68 of 328 PageID #: 85




                                     67
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 69 of 328 PageID #: 86




                                     68
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 70 of 328 PageID #: 87




                                     69
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 71 of 328 PageID #: 88




                                     70
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 72 of 328 PageID #: 89




                                     71
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 73 of 328 PageID #: 90




                                     72
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 74 of 328 PageID #: 91




                                     73
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 75 of 328 PageID #: 92




                                     74
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 76 of 328 PageID #: 93




                                     75
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 77 of 328 PageID #: 94




                                     76
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 78 of 328 PageID #: 95




                                     77
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 79 of 328 PageID #: 96




                                     78
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 80 of 328 PageID #: 97




                                     79
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 81 of 328 PageID #: 98




                                     80
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 82 of 328 PageID #: 99




                                     81
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 83 of 328 PageID #: 100




                                      82
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 84 of 328 PageID #: 101




                                      83
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 85 of 328 PageID #: 102




                                      84
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 86 of 328 PageID #: 103




                                      85
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 87 of 328 PageID #: 104




                                      86
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 88 of 328 PageID #: 105




                                      87
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 89 of 328 PageID #: 106




                                      88
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 90 of 328 PageID #: 107




                                      89
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 91 of 328 PageID #: 108




                                      90
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 92 of 328 PageID #: 109




                                      91
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 93 of 328 PageID #: 110




                                      92
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 94 of 328 PageID #: 111




                                      93
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 95 of 328 PageID #: 112




                                      94
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 96 of 328 PageID #: 113




                                      95
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 97 of 328 PageID #: 114




                                      96
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 98 of 328 PageID #: 115




                                      97
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 99 of 328 PageID #: 116




                                      98
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 100 of 328 PageID #: 117




                                      99
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 101 of 328 PageID #: 118




                                      100
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 102 of 328 PageID #: 119




                                      101
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 103 of 328 PageID #: 120




                                      102
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 104 of 328 PageID #: 121




                                      103
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 105 of 328 PageID #: 122




                                      104
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 106 of 328 PageID #: 123




                                      105
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 107 of 328 PageID #: 124




                                      106
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 108 of 328 PageID #: 125




                                      107
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 109 of 328 PageID #: 126




                                      108
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 110 of 328 PageID #: 127




                                      109
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 111 of 328 PageID #: 128




                                      110
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 112 of 328 PageID #: 129




                                      111
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 113 of 328 PageID #: 130




                                      112
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 114 of 328 PageID #: 131




                                      113
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 115 of 328 PageID #: 132




                                      114
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 116 of 328 PageID #: 133




                                      115
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 117 of 328 PageID #: 134




                                      116
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 118 of 328 PageID #: 135




                                      117
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 119 of 328 PageID #: 136




                                      118
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 120 of 328 PageID #: 137




                                      119
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 121 of 328 PageID #: 138




                                      120
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 122 of 328 PageID #: 139




                                      121
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 123 of 328 PageID #: 140




                                      122
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 124 of 328 PageID #: 141




                                      123
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 125 of 328 PageID #: 142




                                      124
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 126 of 328 PageID #: 143




                                      125
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 127 of 328 PageID #: 144




                                      126
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 128 of 328 PageID #: 145




                                      127
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 129 of 328 PageID #: 146




                                      128
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 130 of 328 PageID #: 147




                                      129
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 131 of 328 PageID #: 148




                                      130
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 132 of 328 PageID #: 149




                                      131
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 133 of 328 PageID #: 150




                                      132
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 134 of 328 PageID #: 151




                                      133
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 135 of 328 PageID #: 152




                                      134
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 136 of 328 PageID #: 153




                                      135
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 137 of 328 PageID #: 154




                                      136
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 138 of 328 PageID #: 155




                                      137
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 139 of 328 PageID #: 156




                                      138
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 140 of 328 PageID #: 157




                                      139
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 141 of 328 PageID #: 158




                                      140
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 142 of 328 PageID #: 159




                                      141
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 143 of 328 PageID #: 160




                                      142
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 144 of 328 PageID #: 161




                                      143
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 145 of 328 PageID #: 162




                                      144
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 146 of 328 PageID #: 163




                                      145
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 147 of 328 PageID #: 164




                                      146
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 148 of 328 PageID #: 165




                                      147
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 149 of 328 PageID #: 166




                                      148
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 150 of 328 PageID #: 167




                                      149
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 151 of 328 PageID #: 168




                                      150
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 152 of 328 PageID #: 169




                                      151
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 153 of 328 PageID #: 170




                                      152
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 154 of 328 PageID #: 171




                                      153
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 155 of 328 PageID #: 172




                                      154
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 156 of 328 PageID #: 173




                                      155
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 157 of 328 PageID #: 174




                                      156
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 158 of 328 PageID #: 175




                                      157
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 159 of 328 PageID #: 176




                                      158
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 160 of 328 PageID #: 177




                                      159
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 161 of 328 PageID #: 178




                                      160
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 162 of 328 PageID #: 179




                                      161
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 163 of 328 PageID #: 180




                                      162
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 164 of 328 PageID #: 181




                                      163
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 165 of 328 PageID #: 182




                                      164
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 166 of 328 PageID #: 183




                                      165
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 167 of 328 PageID #: 184




                                      166
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 168 of 328 PageID #: 185




                                      167
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 169 of 328 PageID #: 186




                                      168
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 170 of 328 PageID #: 187




                                      169
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 171 of 328 PageID #: 188




                                      170
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 172 of 328 PageID #: 189




                                      171
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 173 of 328 PageID #: 190




                                      172
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 174 of 328 PageID #: 191




                                      173
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 175 of 328 PageID #: 192




                                      174
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 176 of 328 PageID #: 193




                                      175
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 177 of 328 PageID #: 194




                                      176
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 178 of 328 PageID #: 195




                                      177
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 179 of 328 PageID #: 196




                                      178
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 180 of 328 PageID #: 197




                                      179
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 181 of 328 PageID #: 198




                                      180
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 182 of 328 PageID #: 199




                                      181
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 183 of 328 PageID #: 200




                                      182
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 184 of 328 PageID #: 201




                                      183
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 185 of 328 PageID #: 202




                                      184
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 186 of 328 PageID #: 203




                                      185
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 187 of 328 PageID #: 204




                                      186
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 188 of 328 PageID #: 205




                                      187
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 189 of 328 PageID #: 206




                                      188
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 190 of 328 PageID #: 207




                                      189
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 191 of 328 PageID #: 208




                                      190
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 192 of 328 PageID #: 209




                                      191
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 193 of 328 PageID #: 210




                                      192
           Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 194 of 328 PageID #: 211
4/8/2020




                             /LEUDU\EXLOGLQJVDUHFORVHGWRWKHSXEOLFXQWLOIXUWKHUQRWLFHEXWWKH86
                                             &RS\ULJKW2IILFH&DWDORJLVDYDLODEOH0RUH




   3XEOLF&DWDORJ
   &RS\ULJKW&DWDORJ WRSUHVHQW
   6HDUFK5HTXHVW/HIW$QFKRUHG&RS\ULJKW1XPEHU 7;X
   6HDUFK5HVXOWV'LVSOD\LQJRIHQWULHV




                              :HVWODZGDLO\XSGDWHVIURP-DQXDU\WR0DUFK

                  7\SHRI:RUN 7H[W
    5HJLVWUDWLRQ1XPEHU'DWH 7;X
                           7LWOH :HVWODZGDLO\XSGDWHVIURP-DQXDU\WR0DUFK
                    'HVFULSWLRQ 6KHHWV
           &RS\ULJKW&ODLPDQW :HVW3XEOLVKLQJ&RUSRUDWLRQGED:HVW*URXS
               'DWHRI&UHDWLRQ 
                 %DVLVRI&ODLP 1HZ0DWWHUXSGDWLQJDGGLWLRQVUHYLVLRQV FRPSLODWLRQ
                      9DULDQWWLWOH :HVWODZGDLO\XSGDWHVIURP-DQXDU\WR0DUFK
                           1DPHV :HVW3XEOLVKLQJ&RUSRUDWLRQ
                                     :HVW*URXS




                                               6DYH3ULQWDQG(PDLO +HOS3DJH
                          6HOHFW'RZQORDG)RUPDW )XOO5HFRUG              )RUPDWIRU3ULQW6DYH

                          (QWHU\RXUHPDLODGGUHVV                                                  (PDLO




                                           +HOS6HDUFK+LVWRU\7LWOHV6WDUW2YHU

   &RQWDFW8V_5HTXHVW&RSLHV_*HWD6HDUFK(VWLPDWH_)UHTXHQWO\$VNHG4XHVWLRQV )$4V DERXW&RS\ULJKW_
   &RS\ULJKW2IILFH+RPH3DJH_/LEUDU\RI&RQJUHVV+RPH3DJH




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=TXu001073495&Search_Code=REGS&PID=RrQP7X6aOQyMrOaKR9DUrbbrUnF&SEQ=20... 1/1
                                                                 193
           Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 195 of 328 PageID #: 212
4/8/2020




                             /LEUDU\EXLOGLQJVDUHFORVHGWRWKHSXEOLFXQWLOIXUWKHUQRWLFHEXWWKH86
                                             &RS\ULJKW2IILFH&DWDORJLVDYDLODEOH0RUH




   3XEOLF&DWDORJ
   &RS\ULJKW&DWDORJ WRSUHVHQW
   6HDUFK5HTXHVW/HIW$QFKRUHG&RS\ULJKW1XPEHU 7;X
   6HDUFK5HVXOWV'LVSOD\LQJRIHQWULHV
                                                        




                                 :HVWODZGDLO\XSGDWHVIURP$SULOWR-XQH

                  7\SHRI:RUN 7H[W
    5HJLVWUDWLRQ1XPEHU'DWH 7;X
                           7LWOH :HVWODZGDLO\XSGDWHVIURP$SULOWR-XQH
                    'HVFULSWLRQ 6KHHWV
           &RS\ULJKW&ODLPDQW :HVW3XEOLVKLQJ&RUSRUDWLRQGED:HVW*URXS
               'DWHRI&UHDWLRQ 
                 %DVLVRI&ODLP 1HZ0DWWHUXSGDWLQJDGGLWLRQVUHYLVLRQV FRPSLODWLRQ
                      9DULDQWWLWOH :HVWODZGDLO\XSGDWHVIURP$SULOWR-XQH
                           1DPHV :HVW3XEOLVKLQJ&RUSRUDWLRQ
                                     :HVW*URXS

                                                                     


                                               6DYH3ULQWDQG(PDLO +HOS3DJH
                          6HOHFW'RZQORDG)RUPDW )XOO5HFRUG             )RUPDWIRU3ULQW6DYH
                          (QWHU\RXUHPDLODGGUHVV                                                (PDLO




                                            +HOS6HDUFK+LVWRU\7LWOHV6WDUW2YHU

   &RQWDFW8V_5HTXHVW&RSLHV_*HWD6HDUFK(VWLPDWH_)UHTXHQWO\$VNHG4XHVWLRQV )$4V DERXW&RS\ULJKW_
   &RS\ULJKW2IILFH+RPH3DJH_/LEUDU\RI&RQJUHVV+RPH3DJH




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=TXu001073494&Search_Code=REGS&PID=8Q5lX9_k0_LZjmShFCmbo_AHmg&SEQ=2020... 1/1
                                                                 194
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 196 of 328 PageID #: 213




                                      195
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 197 of 328 PageID #: 214




                                      196
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 198 of 328 PageID #: 215




                                      197
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 199 of 328 PageID #: 216




                                      198
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 200 of 328 PageID #: 217




                                      199
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 201 of 328 PageID #: 218




                                      200
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 202 of 328 PageID #: 219




                                      201
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 203 of 328 PageID #: 220




                                      202
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 204 of 328 PageID #: 221




                                      203
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 205 of 328 PageID #: 222




                                      204
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 206 of 328 PageID #: 223




                                      205
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 207 of 328 PageID #: 224




                                      206
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 208 of 328 PageID #: 225




                                      207
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 209 of 328 PageID #: 226




                                      208
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 210 of 328 PageID #: 227




                                      209
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 211 of 328 PageID #: 228




                                      210
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 212 of 328 PageID #: 229




                                      211
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 213 of 328 PageID #: 230




                                      212
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 214 of 328 PageID #: 231




                                      213
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 215 of 328 PageID #: 232




                                      214
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 216 of 328 PageID #: 233




                                      215
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 217 of 328 PageID #: 234




                                      216
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 218 of 328 PageID #: 235




                                      217
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 219 of 328 PageID #: 236




                                      218
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 220 of 328 PageID #: 237




                                      219
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 221 of 328 PageID #: 238




                                      220
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 222 of 328 PageID #: 239




                                      221
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 223 of 328 PageID #: 240




                                      222
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 224 of 328 PageID #: 241




                                      223
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 225 of 328 PageID #: 242




                                      224
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 226 of 328 PageID #: 243




                                      225
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 227 of 328 PageID #: 244




                                      226
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 228 of 328 PageID #: 245




                                      227
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 229 of 328 PageID #: 246




                                      228
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 230 of 328 PageID #: 247




                                      229
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 231 of 328 PageID #: 248




                                      230
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 232 of 328 PageID #: 249




                                      231
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 233 of 328 PageID #: 250




                                      232
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 234 of 328 PageID #: 251




                                      233
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 235 of 328 PageID #: 252




                                      234
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 236 of 328 PageID #: 253




                                      235
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 237 of 328 PageID #: 254




                                      236
           Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 238 of 328 PageID #: 255
4/8/2020




                             /LEUDU\EXLOGLQJVDUHFORVHGWRWKHSXEOLFXQWLOIXUWKHUQRWLFHEXWWKH86
                                             &RS\ULJKW2IILFH&DWDORJLVDYDLODEOH0RUH




   3XEOLF&DWDORJ
   &RS\ULJKW&DWDORJ WRSUHVHQW
   6HDUFK5HTXHVW/HIW$QFKRUHG&RS\ULJKW1XPEHU 7;X
   6HDUFK5HVXOWV'LVSOD\LQJRIHQWULHV
                                                        




                       :HVWODZ8QSXEOLVKHGXSGDWHV2FWREHUWKURXJK'HFHPEHU

                  7\SHRI:RUN &RPSXWHU)LOH
    5HJLVWUDWLRQ1XPEHU'DWH 7;X
               $SSOLFDWLRQ7LWOH *URXSUHJLVWUDWLRQIRUDQDXWRPDWHGGDWDEDVHWLWOHG:HVWODZ8QSXEOLVKHGXSGDWHV
                                  2FWREHUWKURXJK'HFHPEHU5HSUHVHQWDWLYHFUHDWLRQGDWH
                                  'HFHPEHU
                           7LWOH :HVWODZ8QSXEOLVKHGXSGDWHV2FWREHUWKURXJK'HFHPEHU
                                  5HSUHVHQWDWLYHFUHDWLRQGDWH'HFHPEHU
                    'HVFULSWLRQ &RPSXWHUFRGH
           &RS\ULJKW&ODLPDQW 7KRPVRQ*OREDO5HVRXUFHV7UDQVIHU$VVLJQPHQW$GGUHVV/DQGLV*\U6WUDVVH
                                  =XJ6ZLW]HUODQG
               'DWHRI&UHDWLRQ 
     $XWKRUVKLSRQ$SSOLFDWLRQ :HVW6HUYLFHV,QFRSHUDWLQJDV7KRPVRQ:HVWHPSOR\HUIRUKLUH&LWL]HQVKLS
                                  8QLWHG6WDWHV$XWKRUVKLS2ULJLQDODQGUHYLVHGWH[WDQGFRPSLODWLRQ
          3UHH[LVWLQJ0DWHULDO VRPHWH[WGDWHG
                &RS\ULJKW1RWH &2FRUUHVSRQGHQFH
                            1DPHV :HVW6HUYLFHV,QF
                                   7KRPVRQ*OREDO5HVRXUFHV
                                   7KRPVRQ:HVW

                                                                     


                                               6DYH3ULQWDQG(PDLO +HOS3DJH
                          6HOHFW'RZQORDG)RUPDW )XOO5HFRUG             )RUPDWIRU3ULQW6DYH
                          (QWHU\RXUHPDLODGGUHVV                                                (PDLO




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=TXu001756554&Search_Code=REGS&PID=DvVGLsj1WPU7y8tNBFcdNZm5A-d&SEQ...   1/2
                                                                 237
           Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 239 of 328 PageID #: 256
4/8/2020

                                            +HOS6HDUFK+LVWRU\7LWOHV6WDUW2YHU

   &RQWDFW8V_5HTXHVW&RSLHV_*HWD6HDUFK(VWLPDWH_)UHTXHQWO\$VNHG4XHVWLRQV )$4V DERXW&RS\ULJKW_
   &RS\ULJKW2IILFH+RPH3DJH_/LEUDU\RI&RQJUHVV+RPH3DJH




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=TXu001756554&Search_Code=REGS&PID=DvVGLsj1WPU7y8tNBFcdNZm5A-d&SEQ...   2/2
                                                                 238
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 240 of 328 PageID #: 257




                                      239
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 241 of 328 PageID #: 258




                                      240
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 242 of 328 PageID #: 259




                                      241
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 243 of 328 PageID #: 260




                                      242
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 244 of 328 PageID #: 261




                                      243
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 245 of 328 PageID #: 262




                                      244
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 246 of 328 PageID #: 263




                                      245
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 247 of 328 PageID #: 264




                                      246
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 248 of 328 PageID #: 265




                                      247
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 249 of 328 PageID #: 266




                                      248
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 250 of 328 PageID #: 267




                                      249
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 251 of 328 PageID #: 268




                                      250
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 252 of 328 PageID #: 269




                                      251
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 253 of 328 PageID #: 270




                                      252
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 254 of 328 PageID #: 271




                                      253
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 255 of 328 PageID #: 272




                                      254
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 256 of 328 PageID #: 273




                                      255
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 257 of 328 PageID #: 274




                                      256
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 258 of 328 PageID #: 275




                                      257
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 259 of 328 PageID #: 276




                                      258
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 260 of 328 PageID #: 277




                                      259
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 261 of 328 PageID #: 278




                                      260
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 262 of 328 PageID #: 279




                                      261
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 263 of 328 PageID #: 280




                                      262
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 264 of 328 PageID #: 281




                                      263
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 265 of 328 PageID #: 282




                                      264
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 266 of 328 PageID #: 283




                                      265
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 267 of 328 PageID #: 284




                                      266
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 268 of 328 PageID #: 285




                                      267
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 269 of 328 PageID #: 286




                                      268
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 270 of 328 PageID #: 287




                                      269
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 271 of 328 PageID #: 288




                                      270
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 272 of 328 PageID #: 289




                                      271
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 273 of 328 PageID #: 290




                                      272
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 274 of 328 PageID #: 291




                                      273
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 275 of 328 PageID #: 292




                                      274
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 276 of 328 PageID #: 293




                                      275
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 277 of 328 PageID #: 294




                                      276
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 278 of 328 PageID #: 295




                                      277
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 279 of 328 PageID #: 296




                                      278
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 280 of 328 PageID #: 297




                                      279
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 281 of 328 PageID #: 298




                                      280
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 282 of 328 PageID #: 299




                                      281
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 283 of 328 PageID #: 300




                                      282
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 284 of 328 PageID #: 301




                                      283
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 285 of 328 PageID #: 302




                                      284
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 286 of 328 PageID #: 303




                                      285
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 287 of 328 PageID #: 304




                                      286
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 288 of 328 PageID #: 305




                                      287
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 289 of 328 PageID #: 306




                                      288
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 290 of 328 PageID #: 307




                                      289
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 291 of 328 PageID #: 308




                                      290
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 292 of 328 PageID #: 309




                                      291
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 293 of 328 PageID #: 310




                                      292
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 294 of 328 PageID #: 311




                                      293
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 295 of 328 PageID #: 312




                                      294
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 296 of 328 PageID #: 313




                                      295
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 297 of 328 PageID #: 314




                                      296
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 298 of 328 PageID #: 315




                                      297
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 299 of 328 PageID #: 316




                                      298
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 300 of 328 PageID #: 317




                                      299
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 301 of 328 PageID #: 318




                                      300
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 302 of 328 PageID #: 319




                                      301
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 303 of 328 PageID #: 320




                                      302
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 304 of 328 PageID #: 321




                                      303
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 305 of 328 PageID #: 322




                                      304
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 306 of 328 PageID #: 323




                                      305
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 307 of 328 PageID #: 324




                                      306
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 308 of 328 PageID #: 325




                                      307
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 309 of 328 PageID #: 326




                                      308
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 310 of 328 PageID #: 327




                                      309
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 311 of 328 PageID #: 328




                                      310
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 312 of 328 PageID #: 329




                                      311
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 313 of 328 PageID #: 330




                                      312
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 314 of 328 PageID #: 331




                                      313
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 315 of 328 PageID #: 332




                                      314
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 316 of 328 PageID #: 333




                                      315
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 317 of 328 PageID #: 334




                                      316
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 318 of 328 PageID #: 335




                                      317
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 319 of 328 PageID #: 336




                                      318
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 320 of 328 PageID #: 337




                                      319
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 321 of 328 PageID #: 338




                                      320
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 322 of 328 PageID #: 339




                                      321
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 323 of 328 PageID #: 340




                                      322
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 324 of 328 PageID #: 341




                                      323
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 325 of 328 PageID #: 342




                                      324
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 326 of 328 PageID #: 343




                                      325
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 327 of 328 PageID #: 344




                                      326
Case 1:20-cv-00613-UNA Document 1-1 Filed 05/06/20 Page 328 of 328 PageID #: 345




                                      327
